DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 and 12/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 12/03/2020 are accepted be the Examiner.
Specification
The disclosure filed on 12/03/2020 is accepted be the Examiner.
Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-32 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, a neural network comprises an aggregation part, and one of a convolution part, a pooling part, or both the convolution part and the pooling part, and the convolution part, the pooling part or both the convolution part and the pooling part are configured to process the input feature maps respectively, the convolution part comprises at least one first parallel unit each of which contains two parallel paths, each path of the two parallel paths of the at least one first parallel unit contains two cascaded convolution layers, kernel sizes of the two cascaded convolution layers of a first path of .

    PNG
    media_image1.png
    400
    776
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen, “DeepLab: Semantic Image Segmentation with Deep Convolutional Nets, Atrous Convolution, and Fully Connected CRFs” arXiv 2017.
Hanbo (US 20200380689 A1) discloses systems and methods for image segmentation using a scalable and compact convolutional neural network.
Seo (US 20190244100 A1) discloses cascaded computing for convolutional neural networks.
Chung (US 20160379109 A1) discloses convolutional neural networks on hardware accelerators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636